Citation Nr: 1743955	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  14-19 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis left knee, status-post medial meniscectomy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

The record includes a letter from the VA San Diego Healthcare System Compensation and Pension Service dated in July 2017 that indicates the Veteran was evaluated for assistance in completion of a Disability Benefits Questionnaire (DBQ) for his service-connected left knee disability.  The letter states that the DBQ is "viewable under the Clinical Documents tab in CAPRI or under NOTES in CPRS."  The Board has reviewed the evidence of record and has determined that it does not include the DBQ referenced in the July 2017 letter.  In that regard, the Board notes that records contained within the Compensation and Pension Records Interchange (CAPRI) system and the Computerized Patient Records System (CPRS) are not reviewable by the Board and are not considered to be part of the record.  In addition, the Veteran testified at the June 2017 Board hearing that he has recently received VA treatment for his service-connected left knee disability.  VA treatment records, even if not contained in the record, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, the issue on appeal must be remanded to obtain updated VA treatment records, specifically to include the DBQ referenced in the July 2017 letter from the VA San Diego Healthcare System Compensation and Pension Service.

In addition, the Veteran was most recently provided a VA examination as to his service-connected left knee disability in September 2013.  At the June 2017 Board hearing, the Veteran indicated that his left knee pain and other symptoms have significantly increased in severity since that time.  VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  Therefore, if the DBQ referenced in the July 2017 letter from the VA San Diego Healthcare System Compensation and Pension Service cannot be obtained or if the DBQ does not provide all of the information necessary to address the relevant rating criteria in this case, then the Veteran must be provided a new VA examination so that the current nature and severity of his service-connected left knee disability may be determined.

Finally, at the June 2017 Board hearing, the Veteran testified that he receives care for his service-connected left knee disability from two private doctors under the VA Choice Program, including a Dr. Metros.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, on remand efforts must also be made to further identify and obtain the Veteran's private treatment records.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records relevant to the matter being remanded, to include from the VA San Diego Healthcare System, and associate the records with the record.  Specific efforts must be made to obtain and associate with the record a copy of the DBQ referenced in the July 2017 letter from the VA San Diego Healthcare System Compensation and Pension Service.  The July 2017 letter states that the DBQ is "viewable under the Clinical Documents tab in CAPRI or under NOTES in CPRS."

2.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all treatment from private health care providers.  The letter accompanying the VA Forms 21-4142 and 21-4142a should inform the Veteran that VA is particularly interested in records from the two doctors he sees for treatment of his service-connected left knee disability under the VA Choice Program, including Dr. Metros.  All attempts to obtain these records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3.  After completion of the above, if and only if the DBQ referenced in the July 2017 letter from the VA San Diego Healthcare System Compensation and Pension Service cannot be obtained or does not provide all of the information necessary to address the relevant rating criteria in this case, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left knee disability.  The examination should include all tests and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to that disability.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examiner must address the following:

a) The examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination results should be recorded using VA Form 21-0960M-9, May 2013, Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ), or any other form or DBQ that provides all of the same information as "Section V - Pain" of that DBQ.

The examiner should indicate whether the Veteran experiences frequent episodes of locking, pain, and effusion into the joint due to dislocated semilunar cartilage as part of the service-connected left knee disability.  The examiner should also indicate whether the Veteran has recurrent subluxation or lateral instability of the left knee due to the service-connected left knee disability and, if so, should classify the severity of such symptoms as "slight", "moderate", or "severe".  The examination report should reflect consideration of the Veteran's complaints of instability of the left knee in the evidence of record, to include at the June 2017 Board hearing.

In recording the ranges of motion for the Veteran's left knee, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected low left knee disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the service-connected left knee disability.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine, even by estimation, the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.

The examiner must provide a complete rationale for any opinion expressed.

4.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether a higher initial rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




